                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



D&Z AUCTION RESELLERS, LLC. AND
GUSTAVO A. MORENO PONCE                                 CIVIL NO. 19-1242

        Plaintiffs
                                                      COPYRIGHT INFRINGEMENT
        v.                                              VIOLATION OF DIGITAL
                                                          MILLENNIUM ACT
MEDI DATA CORPORATION,                                 COMPUTER FRAUD AND
FARMACIA LA NUEVA BARCELONETA ET                               ABUSE
AL.
     Defendants                                         JURY TRIAL REQUESTED



             OPPOSITION TO MOTION TO DISMISS PURSUANTO
                        TO FED. R. CIV. P. 12(b)(5)

TO THE HONORABLE COURT:

COME NOW PLAINTIFFS, through counsel, and respectfully state and pray:

       Mrs. Virna L. Martínez has appeared before this Honorable Court requesting the

dismissal of the Complaint as to Farmacia Campo Alegre asserting that “Farmacia Campo

Alegre” is not a legal entity and only a name through which she does business as an

individual. Mrs. Martinez contends that she, thus, had to be served personally and not

through an employee, as was done in this case.

       When faced with a request for dismissal under Fed. R. Civ. P. 12(b)(5), the Court

has broad discretion to dismiss the action or retain the case and quash service of process.

Rivera Otero v. Amgen Mfg. Ltd., 317 F.R.D. 326, 329 (D.P.R. 2016). Dismissal for

failure to meet service requirements is disfavored where there is a reasonably conceivable
means through which service may be obtained. Torres v. Junto De Gobierno De Servicio

De Emergencia, 91 F. Supp. 3d 243, 248 (D.P.R. 2015). If the first service is ineffective,

and the defects are curable, the Court should treat a motion to dismiss as a motion to

quash service of process in the alternative and retain the case pending effective service.

Ramirez De Arellano v. Colloides Naturels Int'l, 236 F.R.D. 83, 85 n.4 (D.P.R. 2006)

       Plaintiffs will not contest Mrs. Martinez’s claims that Farmacia Campo Alegre is

not a legal entity and that effective service of process is through her. Her motion

demonstrates that the defect is curable and that, thus, this Court should treat the motion to

dismiss as a motion to quash, and allow plaintiffs to request the issuance of a new

summons addressed at her and grant a term upon which to serve process on her.

       WHEREFORE, plaintiffs request that the Court treat the motion to dismiss as a

motion to quash, and allow the issuance of a new summons addressed at her and grant a

term upon which to serve process on her.

RESPECTFULLY SUBMITTED

In San Juan, Puerto Rico, this 16th of September 2019.


I CERTIFY that service a copy of this motion has been served on opposing counsel
through the CM/ECF system.


                                              s/ José A. Hernández Mayoral
                                              José A. Hernández Mayoral
                                              USDCNO. 205307
                                              206 Tetuán, Suite 702 San Juan, PR 00901
                                              Tel. 787 722-7782/787 607-4867 Fax: 787
                                              722-7786
                                              Email: jahm@mac.com


                                             !2
